Case 3:19-cv-00688-JAG Document 31-2 Filed 12/20/19 Page 1 of 3 PagelD# 493

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION

 

JOE ALEXANDER,
Plaintiff,
¥. Case No, 3:19-cv-00688-JAG
DIET MADISON AVENUE, JEAN
BATTHANY, DANI HURT, MARA BUTA,
ADWEEK, LLC, AND PATRICK COFFEE,,

Defendants.

 

 

DECLARATION OF JEFFREY LITVACK

JEFFREY LITVACK, pursuant to 28 U.S.C. § 1746, states as follows:

1. I am the Chief Executive Officer and Acting General Counsel of Adweek, LLC
(“Adweek’”), a defendant in the above-captioned action. I make this Declaration in support of
the motion to dismiss the Amended Complaint against Adweek. Except as expressly indicated to
the contrary, I have personal knowledge of the facts set forth herein, and 1 would be competent to
testify to these facts at a hearing or trial in this action.

2, Adweek publishes Adweek, a trade publication covering the advertising industry
throughout the United States.

3. Adweek was formed in October 2015 as a Delaware limited liability company. It
is headquartered in New York, New York. Almost all of Adweek’s employees (77 out of 91)
work at the New York headquarters. Since Adweek’s formation nearly four years ago, no

Adweek employee has been based in Virginia.

 
Case 3:19-cv-00688-JAG Document 31-2 Filed 12/20/19 Page 2 of 3 PagelD# 494

A, Adweek’s majority member is Beringer Capital Media Group., Inc., a Delaware
holding company headquartered in New York, New York. Adweek’s minority members (Jeff
Litvack, Danny Wright, Mehmet Zenginler, and current employees of Adweek who are members
of a management incentive plan) are all domiciled in etther New York or New Jersey.

5. Adweek has never had any offices or bureaus outside of New York, and therefore
has never had an office or bureau in Virginia. Adweek has never and does not currently own any
real estate or rent any property in Virginia.

6. The company has never had an employee who, at the time of his or her
employment, lived or worked in Virginia. Over the past three years, Adweek has worked with
hundreds of freelancers between its print, digital, and visual newsrooms. During that time,
Adweek has only had a single freelancer who worked in Virginia. The company’s relationship
with that freelancer ended in January 2017.

7. Adweek has a limited number of servers in New York City. Its web servers are in
the cloud through Amazon Web Services.

8. , Adweek has no bank accounts in Virginia, does not pay taxes in Virginia, and has
no assets there.

9, On or around October 2019, Adweek had 51,979 subscribers in total, of which
about 2%, 1,167 are located in Virginia. Only 1.2% of the company’s paid subscribers are in
Virginia.

10. Since 2017, approximately 2% of Adweek’s total advertising revenue has come
from advertisers with Virginia addresses.

11. Adweek’s Twitter account is operated from its New York headquarters.

 
Case 3:19-cv-00688-JAG Document 31-2 Filed 12/20/19 Page 3 of 3 PagelD# 495

I declare under penalty of perjury that the foregoing is true and correct.

-

Executed on December |1§, 2019 WY) ——

New York, New York J effifey fitvack ~—

 

 
